Appeal by defendant (1) from so much of an order of the County Court, Nassau County, dated March 7, 1969, as denied, after a hearing, his application in the nature of a writ of error coram nobis to vacate, a judgment rendered against him in said court on June 22, 1967, convicting him of attempted grand larceny in the second degree, upon a plea of guilty (the order also directed that defendant be resentenced); and (2) from a judgment of said court rendered August 12, 1969 upon resentenee. A further order was made by the same court, dated April 25, 1969, which granted -the People’s motion for reargument of the coram nobis application, but adhered to the determination in the order of March 7, 1969. Judgment affirmed. No opinion. Appeal from order of March 7, 1969 dismissed as academic. That order was superseded by the order of April 25, 1969. Order of April 25, 1969 affirmed insofar as it adhered to the determination in the order of March 7, 1969 denying the coram nobis application. In our opinion, the alleged mental incapacity of defendant’s retained counsel at the times defendant pleaded guilty and was sentenced presented a question of fact; and the finding of competence was supported by a preponderance of the credible evidence. Christ, P. J., Latham, Kleinfeld, Brennan and Benjamin, JJ., concur.